The Attorney              Generals of Texas
                                           July   31,   1979

rAKWHITE
omey Geneml

                    Ronorable Joa Resweber                     .Opinion No.. RW-36
                    &UT& County Attorney
                    1001Preston, Suite 634                     Re: Authority     of the Harris
                    Houston, Texas 77002                       County Department of R&cation
                                                               to expend tax funds to buy and mail
                                                               Christmas cards

                    Dear Mr..Jtesweber:

                          You have. requested our opinion regarding the’ authority of Rarrii
                    County Department of Rducation to expend tax funds to buy and mail
                    Christmas cards. Article 3, section 52(a) of the Texas Constitution provides:

                               Rxcept as otherwise provided by ~this.section, the
                               Legislature shall have no power to authorixe any
                               county, city, town or other political corpor@on.or
                               subdihsion of the State to lend its credit or to grant
                               public maney or thing of value in aid of, or to eny
                               individu& association or corporation whatsoever, or
                               to ..become a stockholder in such Corporatiat,
                               associatico cc ‘oompany.
I N. Talol. SAW F
“tml. TX. 70241
                          This office has frequently said .that, in the absence of an adequate quid
mo24E47             pro quo, a public body has no authcrity to contribute publii, funds to or on
                    behalf of an individual or organization. See Attorney General C@nions
                    Ii-II89 (1978) (unconditional donation by &y         of federal revenue sharing
                    funds to a private day care center constitutes an improper grant of public
                    fund& R-620 (l976) (county may not contribute public funds to the
                    construation of a privately owned and operated livestock show banr); R-397
                    U974) (county may not become a dues paying member .of a chambersof
                    commerce); R-70 (l973) (school district ma not purchase personal liability
                    insurance for school trustees); M-661(1970)rcounty has no authority to make
                    a grant of public funds to a religious charitable institution); +7197 (19461,
                    G-6563 (19431,G-l001 (1939) (county may not contribute funds to a private
                    charitable institution).

                          In the present instance, it is not asserted thet the county receives any
                    benefit from the activity you have described. It is therefore our opinion




                                                  p. 106
Honorable Joe   Resweber   -   Page TWO   (MN-36)



that article 3, seetiar 52(a) of the Texas Constitution prohibits a county from expending
public fundsfor the purchase and mailing of Christmas cards. See also Tex. Canst. art. 8,
s 3.

                                     SUMMARY

           Article 3, section 52(a) and article 8, section 3 of the Texas
           Constitution prohibitwe couhty from expenw pubuc fun+ for the
           puMaas and mailing of Christmas cards.




                                            MARK      WHITE            "
                                            Attorney General of ‘bx~

JOHNW.I'AINTRR,JR.
Pit Assistant Attomey Generel

TRD L. HARTLRY
Rxecutive Assistant Attorney General

Prepared by Rick Gil@
Assistit Attorney General

APPROVBD:
OPINIONCOMM?lTRR

C. Robert Heath, Chairman
DavidB.Brooka
Walter Davis
SUSMGarrieon
Rick Giii
William G Reid
BruceYolmgblood




                                           p.   107